PER CURIAM.
The final judgment of the circuit court reversing the findings and order of the Duval County School Board which revoked appellant’s teaching certificate is affirmed since the Board’s order failed to recite specific findings of fact based upon the evidence adduced at the hearing. The order, without specific findings of fact, is contrary to law. See Hickey v. Wells, 91 So.2d 206 (Fla.1957) and Powell v. Board of Public Instruction of Levy County, 229 So.2d 308 (Fla. 1st DCA 1969).
AFFIRMED.
BOYER, C. J., and MILLS and ERVIN, JJ., concur.